 Case 3:21-cr-00513-JLS Document 30 Filed 03/29/21 PageID.91 Page 1 of 1



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                      SOUTHERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                CASE NO.: 21CR00513-JLS
9                      Plaintiff,             Hon. Janis L. Sammartino
10         v.
                                              ORDER CONTINUING MOTION
11   JUAN CARLOS ANDRADE, JR,                 HEARING/TRIAL SETTING
12                      Defendant.
13
14               Pursuant to the joint motion filed, IT IS HEREBY ORDERED that
15   the Motion Hearing and Trial Setting currently set for April 2, 2021, be continued
16   to April 30, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new
17   hearing date by April 23, 2021.
18               For the reasons set forth in the joint motion, the Court finds that the
19   ends of justice will be served by granting the requested continuance, and these
20   outweigh the interests of the public and the defendant in a speedy trial.
21   Accordingly, the delay occasioned by this continuance is excludable pursuant to 18
22   U.S.C. § 3161(h)(7)(A).
23               SO ORDERED.
24
25   Dated: March 29, 2021
26
27
28
